     Case 2:20-cv-04504-MWF-JC Document 29 Filed 03/29/21 Page 1 of 2 Page ID #:613



 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
      WILLIAM DUNNE,                         Case No. 2:20-cv-04504-MWF-JC
12
                          Petitioner,        ORDER ACCEPTING FINDINGS,
13                                           CONCLUSIONS, AND
                     v.                      RECOMMENDATIONS OF UNITED
14                                           STATES MAGISTRATE JUDGE
      T. JUSINO, Warden,
15
16                        Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19   Habeas Corpus (“Petition”), all documents filed by the parties in connection with
20   Respondent’s Motion to Dismiss, and all of the records herein, including the

21   December 23, 2020 Report and Recommendation of United States Magistrate Judge

22
     (“Report and Recommendation”), and petitioner’s objections and supplemental
     objections thereto filed on February 8, 2021 and February 23, 2021. The Court has
23
     further made a de novo determination of those portions of the Report and
24
     Recommendation to which objection has been made. The Court concurs with and
25
     accepts the findings, conclusions, and recommendations of the United States
26
     Magistrate Judge, and overrules the objections/supplemental objections.
27
28
     Case 2:20-cv-04504-MWF-JC Document 29 Filed 03/29/21 Page 2 of 2 Page ID #:614



 1         Petitioner’s objections/supplemental objections to the Report and
 2   Recommendation take issue with certain wording in the Report and
 3   Recommendation, attempt to distinguish certain of the authorities referenced therein,
 4   and essentially ask that this Court reweigh the evidence the United States Parole
 5   Commission considered in denying parole and in raising petitioner’s offense
 6   category, which the Court has advised it may not do. See Report and

 7
     Recommendation at 9-11, 16, 18. The Court has determined that the Commission’s
     actions in denying parole did not violate due process. The other issues petitioner
 8
     has raised are beyond judicial review.
 9
           Accordingly, IT IS HEREBY ORDERED that (1) the Motion to Dismiss is
10
     granted; (2) the Petition for Writ of Habeas Corpus and this action are dismissed;
11
     and (3) the Clerk shall enter Judgment accordingly and shall serve copies of this
12
     Order and the Judgment herein on petitioner and counsel for respondent.
13
           IT IS SO ORDERED.
14
15   DATED: March 29, 2021
                                     ______________________________________
16
                                     MICHAEL W. FITZGERALD
17                                   UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28
